52 N.Y.2d 959 (1981)
In the Matter of Rosser Reeves et al., Respondents,
v.
State Tax Commission et al., Appellants.
Court of Appeals of the State of New York.
Argued January 13, 1981.
Decided February 12, 1981.
Robert Abrams, Attorney-General (Wayne L. Benjamin and Shirley Adelson Siegel of counsel), for appellant.
Richard H. Kuh and Michael A. Scheffler for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Judgment reversed, with costs, and determination of the State Tax Commission reinstated for reasons stated in the dissenting memorandum by the late Mr. Justice ELLIS J. STALEY, JR., at the Appellate Division (74 AD2d 934, 936; see, also, Matter of Shapiro v State Tax Comm., 50 N.Y.2d 822, and Matter of Babbin v State Tax Comm., 49 N.Y.2d 846).